Title: To George Washington from Ezekiel Forman, 9 April 1789
From: Forman, Ezekiel
To: Washington, George



Sir
Auburn Pennsylvania 9th April 1789

Altho’ my time during the late War was much employed in the business of it, I have no confidence that your Excellency will recollect me, from my signature, and this is no time to urge upon any subject more than becomes absolutely necessary: for this, and other reasons, I must beg to refer your Excellency to others, for information respecting my character, and such requisites as you may be pleased to inform your self about, in consequence of my present application. Presuming the establishment of a Court of Law, under our Federal Government, must of necessity take effect, and expecting such establishment will require a Sheriff, or some Officer to act in that capacity: my present intention in giving your Excellency the trouble of this letter is, to solicit the favor of being appointed to that Office, under what-ever title or description it may assume. This favor I should have solicited in person, but from an apprehension and fear, that it might for a few moments have called your Excellencies attention from more important matters, which I wish not to interrupt.

If your Excellency will be pleased to keep me in mind, respecting this appointment, it will lay me under very great obligations; and if you shall judge this my request consistant with the public interest, which I am sure will govern all your determinations, upon this, and similar applications, I will hope for your Excellencies favourable decision. I have the Honor to be, with the greatest defference and respect, your Excellency’s most obedient, And most Humble Servant,

Ezekl Forman

